DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elects, without traverse, Group I, encompassing claims 1-4 and 7 in the response election/ Restriction filed on 03/17/2022. Claims 5-6 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4 & 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kato (US 20170251912, hereinafter Kato). 
Regarding Claim 1, Kato discloses a medical signal processing device ([0036], FIG. 1, endoscope device) comprising: 
acquisition circuitry  ([0036], FIG. 1, imaging unit 100 provided in a distal end portion) configured to acquire a first image signal acquired by emission of first light onto an object([0041], FIG. 2, the imaging unit 100 includes an excitation light cut filter 102, a first image sensor 103), and a second image signal acquired by emission of second light onto the object ([0041], FIG. 2, the imaging unit 100 includes an excitation a second image sensor 104), the first light being in a wavelength band including visible light ([0041], FIG. 2, subject is irradiated with the visible light transferred to the imaging unit 100 by the light guide 12 from a distal end surface of the imaging unit 100), and the second light exciting a fluorescent substance included in the object ([0041], FIG. 2, subject is irradiated with the excitation light transferred to the imaging unit 100 by the light guide 12 from a distal end surface of the imaging unit 100); 
detection circuitry configured to detect each of a signal level of the visible light included in the first image signal ([0043], the first image sensor 103 includes a plurality of first photodiodes generating a first signal according to the visible light transmitted through the excitation light cut filter 102) and a signal level of fluorescence included in the second image signal ([0044], the second image sensor 104 includes a plurality of second photodiodes generating a third signal according to the fluorescence transmitted though the plurality of first photodiodes); and 
calculation circuitry ([0038], FIG. 1,  processor 13) configured to calculate a correction coefficient to correct the signal level of the fluorescence by using a result of the detection by the detection circuitry ([0038], FIG. 1, generating s a visible light image signal according to a first signal, and a fluorescence image signal according to a second signal and a third signal; [0060], FIG. 5, calculating a pixel value S_R1 of the fluorescence image signal corresponding to the first photodiode 1030a using Equation (2) using  correction parameter (n1)).
Regarding Claim 4, Kato discloses the medical signal processing device according to claim 1, wherein the first and second image signals are image signals captured by an endoscope ([0036], FIG. 1, the endoscope device 1 includes an endoscope insertion unit 10 that includes an imaging unit 100 provided in a distal end portion), and  the object reflects the first light when irradiated with the first light, and reflects the second light and emits fluorescence corresponding to the second light when irradiated with the second light ([0038], FIG. 1, generating s a visible light image signal according to a first signal, and a fluorescence image signal according to a second signal and a third signal; [0060], FIG. 5, calculating a pixel value S_R1 of the fluorescence image signal corresponding to the first photodiode 1030a using Equation (2) using  correction parameter (n1)).
Regarding Claim 7, Method claim 7 of using the corresponding device claimed in claims 1 such that the rejections of which are incorporated herein for the same reasons of anticipation as used above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20170251912, hereinafter Kato) in view of Yang et al. (US 20170035280, hereinafter Yang).  
Regarding Claim 2, Kato discloses the medical signal processing device according to claim 1, but does not explicitly disclose wherein the correction coefficient is a coefficient to set a ratio of the signal level of the visible light to the signal level of the fluorescence to a previously-set ratio.
Yang teaches from the same field of endeavor wherein the correction coefficient is a coefficient to set a ratio of the signal level of the visible light to the signal level of the fluorescence to a previously-set ratio ([0009], illuminating the tissue with visible light, imaging both the fluorescent emission from the tissue and reflected visible light with the single image sensor, computing a ratio between an average signal value of the fluorescence active pixels and the fluorescence non-active pixels, and adjusting an intensity of the visible light; ([0038], FIG. 2, color combiners 224, 225, and 226 combine the light from the NIR laser 20 as well as the light from the red LED 221, green LED 222 and blue LED 223 to form the multi-spectral output that is input into the endoscope 102 and the combined light from the NIR and visible source is coupled by lens 228 into the light guide 112 and then provided to the endoscope 102 for illumination)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings set a ratio of the signal level of the visible light to the signal level of the fluorescence to a previously-set ratio as taught by Yang ([0009]) into the endoscope system of Kato in order to provide endoscopy systems that utilize concurrent illumination in both the NIR spectrum and the visible spectrum and imaging in both the fluorescent emission spectrum and the reflected visible spectrum to provide information for medical procedures that is not available using conventional techniques. (Yang, [0015]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “calculate each of a time average signal level of the visible light and a time average signal level of the fluorescence, and calculate the correction coefficient by using the time average signal level of the visible light, the time average signal level of the fluorescence, and a target correction coefficient determined on the basis of the previously-set ratio”, as recited in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SAMUEL D FEREJA/Examiner, Art Unit 2487